Title: To Thomas Jefferson from Alexander Kerr, 4 April 1808
From: Kerr, Alexander
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 4 April 1808.
                  
                  The office of Collector of the Port of Baltimore being vacant by the death of Mr. Christie, I beg leave to offer myself to you as a Candidate for that situation. I have been engaged in the Bank in this place since its establishment, however the greater part of my life, prior to that, I have been engaged in Mercantile pursuits & particularly in the Shipping line, which gives me confidence that I could do justice to the discharge of the duties & in a little time give satisfaction to the Public—
                  The compensation I receive from my present situation is too small for the support of my family, in the manner they have always been accustomed to, which is a strong reason for my taking this liberty in applying to you for an Office: Independent of that, the great desire I have to remove myself & family from the place, where every day, indeed I may say every hour, presents something to keep our feelings alive to the late distressing affair that has taken place in it. Pardon me for this weakness. Mr. Madison has known me for many years, to whom I beg leave to refer you for farther information. I would have waited on you in Person, but did not think myself Sufficiently Known to you to authorize my doing so. Time would not admit, else I would have procured Letters from Men of the first respectability to strengthen my application. On enquiry, should you think me worthy of this appointment, I pledge myself to use every exertion to give general satisfaction.
                  With the utmost respect, I have the honor to be, Sir, Your Most Ob: Servt.
                  
                     Alexr. Kerr 
                     
                  
               